EXHIBIT CONFIDENTIAL MATERIALS OMITTED AND FILED SEPERATLY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASTERISK DENOTE OMISSIONS. Talecris BIOTHERAPEUTICS AMENDMENT NO. 1 to the PRODUCT SUPPLY AGREEMENT This Amendment No. 1 (the "Amendment"), effective as of December 19, 2006 (the “Effective Date”), is entered into by and between Talecris Biotherapeutics, Inc., headquartered at 79 T.W. Alexander Drive, 4101 Research Commons, P.O. Box 110526, Research Triangle Park, North Carolina 27709 ("Talecris") and Emergent Product Development Gaithersburg Inc. ("Emergent" collectively, with Talecris, the "Parties," and each individually, a "Party"). All terms not defined herein shall have the meaning set forth in the Master Agreement (as defined below). WHEREAS, the Parties entered into that certain Product Supply Agreement, effective as of June 12, 2006 (the "Master Agreement'); WHEREAS the Parties desire to amend and restate the Master Agreement as set forth herein to modify the requirements for stability testing of the AIG Product and the payment schedule for the testing; and; WHEREAS, except as specifically modified herein, the Master Agreement, as amended by this Amendment, shall remain in full force and effect. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, the Parties hereto agree as follows: 1.Amendment of Article 7.02, Fees Associated With Certain Pre-Commercial Activities, Subpart B Stability Testing. Article 7.02, Subpart B of the Master Agreement is hereby deleted in its entirety and replaced with: "Emergent shall pay Talecris following Talecris' performance of stability testing, (approved stability protocol attached) and related activities in accordance with
